Per Curiam.
The credible evidence required a finding that the sale of his stock by the defendant Bradley just prior to the adjudication in bankruptcy, was not bona fide, and was made in contemplation of the insolvency of the corporation. Moreover, the transfer to the alleged purchaser had not been completed on the books of the corporation at the date of the adjudication (Stock Corp. Law, § 10; Shellington v. Howland, 53 N. Y. 371.)
It follows, therefore, that the judgment, in so far as appealed from, should be reversed, with costs, and judgment granted against the defendant Bradley in the sum demanded in the complaint, with interest and costs.
Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ. Judgment so far as appealed from reversed, with costs, and judgment directed against the defendant John J. Bradley in the sum demanded in the complaint, *702with interest apd costs. Settle order op notice reversing findings inconsistent with this determination, and containing such new findings of fact proved upon the trial as are necessary to sustain the judgment hereby awarded.